UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report(Date of earliest event reported) March 28, 2008 COMPUTER SCIENCES CORPORATION (Exact name of Registrant as specified in its charter) Nevada 1-4850 95-2043126 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3170 Fairview Park Drive 22042 Falls Church, Virginia (Zip Code) (Address of Principal Executive Offices) Registrant’s telephone number, including area code(703) 876-1000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On May 21, 2008, the Registrant issued a press release reporting its preliminary financial results for the fiscal quarter ended March 28, 2007.The press release is attached hereto as Exhibit99. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereto duly authorized. COMPUTER SCIENCES CORPORATION Dated: May 21, 2008 By/s/ Donald G. DeBuck Donald G. DeBuck Vice President, Chief Financial Officer and Controller 2 EXHIBIT INDEX Exhibit 99Press Release of the Registrant dated May 21, 2008. 3
